DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2008/0049152) in view of Yamaguchi (2014/0028924).
With respect to claims 1-5, 7, 9, 13, and 14, Hong teaches a method for variably controlling intensity of an illumination source (1101 and 1102) using an aperture structure (803) having an aperture (aperture in 803) therethrough, comprising: a first tunable lens (802) having an optical axis and located along the light path to receive light rays having an initial state as an input from the illumination source (Fig. 11(b)), and comprising at least one configurable optical surface for controlling optical power of the first tunable lens (surfaces of 802; see: Figs. 8(b) and 11(b)); an aperture structure (803) having an aperture that is co-axially aligned with the optical axis of the first tunable lens (Fig. 11b), the aperture structure positioned along the light path to receive [claims 1 and 7]; in which light rays from the illumination source (1101 and 1102) are collimated (Fig. 11(b)) and the first tunable lens (802) is operated to cause light rays received from the21 Docket No. 404135-US-NP Joshua Owen Miller illumination source to be divergent (Fig. 11(b)) when exiting the first tunable lens so that a portion of light rays received at the aperture structure is blocked by the aperture structure [claim 2]; the second lens (803) is operated to cause light rays passed through the aperture (803) to be converged when exiting the second lens (Fig. 11(b)) [claim 3]; in which the first tunable lens is operated to increase the divergence of the light rays from the illumination source (Fig. 11(b)) [claim 4].
Hong does not explicitly teach wherein the second lens is a second tunable lens and comprising at least one configurable optical surface for controlling optical power of the second tunable lens (claim 1); a first tunable lens is operated to cause light rays received from the21 Docket No. 404135-US-NP Joshua Owen Miller illumination source to be divergent when exiting the first tunable lens 
As for claim 1, Yamaguchi also drawn to variably controlling intensity of an illumination source, teaches wherein the second lens (130) is a second tunable lens (paragraph 101) and comprising at least one configurable optical surface (surface of 134) for controlling optical power of the second tunable lens (paragraph 105).
As for claim 2, Yamaguchi teaches a first tunable lens (110) is operated to cause light rays received from the21 Docket No. 404135-US-NP Joshua Owen Miller illumination source to be divergent when exiting the first tunable lens so that a portion of light rays received at the aperture structure is blocked by the aperture structure (paragraph 119).

As for claim 4, Yamaguchi teaches increased divergence of light rays thereby increases light clipping at the aperture structure (paragraph 119).
As for claim 5, Yamaguchi teaches further including providing first and second signals to the respective first and second tunable lenses to dynamically control attenuation of the illumination (201 and 202).  
As for claim 9, Yamaguchi teaches in which the aperture in the aperture structure is configured to have variable size (paragraphs 110-111).  
As for claim 13; Yamaguchi teaches in which the at least one configurable optical surface (114 or 134) in the first tunable lens (110) or second tunable lens (130) comprises liquid crystals wherein floating electrodes in the liquid crystals fill gaps between concentric electrodes (112, 121, and/or 131) in the first tunable lens or the second tunable lens, and wherein the floating electrodes and concentric electrodes are electrically modulated to assume a particular wavefront shape (Figs. 3-4).  
As for claim 14, Yamaguchi teaches further comprising a controller (200) adapted to apply an electric profile to various portions of a liquid crystal material layer through electrical contacts to the concentric electrodes (Fig. 2).  



As for claims 8, 10, 15, and 16, Hong and Yamaguchi teach all of the claimed elements, as is discussed above.
As for claim 17, Hong teaches the illumination source (1101 and 1102) comprises one of laser, laser diode, light emitting diode (LED), micro-LED, superluminescent LED (SLED), or organic light emitting diode (OLED) (paragraph 71; *note that image projectors are well-known in the art to be lit by LEDs).  
As for claims 19 and 20, Hong and Yamaguchi teach all of the claimed elements, as is discussed above.

Claims 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Yamaguchi, as is applied to claim 7 above, further in view of Welch et al. (2015/0346495).
	With respect to claims 11, 12, and 18, Hong and Yamaguchi teach all of the claimed elements, as is discussed above, except for explicitly teaching in which the at least one configurable optical surface in the first tunable lens or second tunable lens comprises a flexible translucent membrane on which piezo material is disposed, the 
As for claim 11, Welch also drawn to variable optical attenuators, teaches at least one configurable optical surface in the first tunable lens or second tunable lens comprises a flexible translucent membrane on which piezo material is disposed, the membrane being at least partially spherically deformable when a voltage is applied to the piezo material, wherein deformation of the membrane increases with increasing applied voltage (paragraphs 165-170).  
As for claim 12, Welch teaches the at least one configurable optical surface in the first tunable lens or second tunable lens comprises an interface between two immiscible liquids, wherein a shape of the interface is changeable based on electrowetting or hydraulic pressure (paragraphs 165-170).  
As for claim 18, Welch teaches a display, the display being adapted to implement a head-mounted display (HMD) (Abstract and Figs. 4A-4D) or a heads-up display (HUD). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the configurable optical surfaces and head-mounted display of Welch in the variable optical attenuator of Hong, since Welch teaches piezo . 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 6, the prior art does not teach or suggest in which the aperture structure is configured with variable aperture size, and further comprising varying the aperture size in response to a third signal from a controller; along with the other limiting elements of claims 1, 5, and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        2/13/2021